Filed 10/7/20 P. v. Ruiz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079408
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR057023)
                    v.

    JOSE ELIESTER RUIZ,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Ernest J.
LiCalsi, Judge.
         Lindsay Sweet, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and Harry
Joseph Colombo, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Detjen, J. and Meehan, J.
       Defendant Jose Eliester Ruiz contends on appeal that his prison term enhancement
should be stricken pursuant to Penal Code section 667.5, subdivision (b),1 as amended by
Senate Bill No. 136 (2019–2020 Reg. Sess.) (Senate Bill 136). The People concede the
enhancement should be stricken. We strike the prior prison term enhancement and affirm
in all other respects.
                              PROCEDURAL SUMMARY
       On June 13, 2018, the Madera County District Attorney charged defendant with
robbery (§ 211; count 1). The amended information further alleged defendant had
suffered two prior felony “strike” convictions within the meaning of the “Three Strikes”
law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)), which also qualified as prior serious
felony convictions (§ 667, subd. (a)).2
       On April 9, 2019,3 the jury found defendant guilty on count 1.
       On April 29, the trial court found true the two prior strike allegations and one prior
prison term allegation.
       On May 28, the trial court sentenced defendant to 25 years to life on count 1, plus
a one-year prior prison term enhancement.
       On May 31, defendant filed a notice of appeal.
                                 FACTUAL SUMMARY
       On the evening of January 27, 2017, Veronica Russell shopped at a supermarket in
Madera with her infant daughter and her 12-year-old stepdaughter, Daisy. After they
exited the supermarket, defendant approached them and demanded that Russell give him


1      All further statutory references are to the Penal Code unless otherwise stated.
2      The original information alleged defendant had served a prior prison term for
two prior robbery convictions. The amended information alleged that the same prior
robbery convictions were serious felonies for purposes of section 667, subdivision (a),
but omitted the section 667.5, subdivision (b) prior prison term enhancement allegation.
3      All further dates refer to the year 2019 unless otherwise stated.


                                             2.
her purse. Russell responded that she did not have a purse. She only had a felt shopping
bag that contained the items she purchased and her wallet. Defendant then said, “ ‘[g]ive
me your money[,]’ … yanked the whole bag away from [her], … ripping [off the straps],
and took off running.”
                                      DISCUSSION
       Defendant argues his prior prison term enhancement must be stricken based on the
retroactive application of Senate Bill 136. The People agree, as do we.
       Effective January 1, 2020, Senate Bill 136 amended section 667.5, subdivision (b)
to limit application of prior prison term enhancements to only prior prison terms that
were served for sexually violent offenses as defined by Welfare and Institutions Code
section 6600, subdivision (b). (§ 667.5, subd. (b).) (Stats. 2019, ch. 590, § 1.) That
amendment applies retroactively to all cases not yet final on Senate Bill 136’s effective
date. (People v. Lopez (2019) 42 Cal. App. 5th 337, 341–342, citing In re Estrada (1965)
63 Cal. 2d 740, 742.)
       Here, the trial court imposed a one-year section 667.5, subdivision (b) prior prison
term enhancement for a term served for a conviction of robbery, which is not a sexually
violent offense as defined in Welfare and Institutions Code section 6600, subdivision (b).
On January 1, 2020, defendant’s case was not yet final. Therefore, as the parties agree,
defendant is entitled to the ameliorative benefit of Senate Bill 136’s amendment to
section 667.5, subdivision (b).
       The parties further agree, as do we, that because the trial court imposed the
maximum possible sentence, remand for the court to consider alternative sentencing
options is unnecessary. (People v. Lopez, supra, 42 Cal.App.5th at p. 342.)
       Accordingly, we strike the prior prison term enhancement and direct the trial court
to amend the abstract of judgment.




                                             3.
                                     DISPOSITION
      Defendant’s prior prison term enhancement (§ 667.5, subd. (b)) is stricken. The
trial court is directed to prepare an amended abstract of judgment removing the prior
prison term enhancement. The court shall forward a copy of the amended abstract of
judgment to the appropriate entities. As so modified, the judgment is affirmed.




                                            4.